Name: Commission Decision of 18Ã December 2009 establishing the group of experts for technical advice on the School Fruit Scheme
 Type: Decision
 Subject Matter: teaching;  EU institutions and European civil service;  politics and public safety; NA;  plant product;  European construction;  health
 Date Published: 2009-12-19

 19.12.2009 EN Official Journal of the European Union L 338/99 COMMISSION DECISION of 18 December 2009 establishing the group of experts for technical advice on the School Fruit Scheme (2009/986/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) To ensure the successful implementation of the School Fruit Scheme, established by Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) as amended by Council Regulation (EC) No 13/2009 (2), hereinafter referred to as School Fruit Scheme, the Commission should be able to receive technical expert advice from a forum of experts with expertise in nutrition, epidemiology, public health and health promotion, behavioural and social sciences, evaluation. (2) It is therefore necessary to set up a group of independent experts and to define its tasks and its structure. (3) The expert group should provide the Commission with expert input in a wide range of fields related to the implementation, monitoring and evaluation of the School Fruit Scheme. The expert group should also provide the Commission with assistance as regards the elaboration of the report referred to in Article 184(5) of Regulation (EC) No 1234/2007. (4) The members of the expert group should be appointed in a personal capacity and deliver independent advice to the Commission. Members of the expert group should have complementary backgrounds and combine both scientific and practical knowledge. The composition of the expert group should reflect an adequate geographical balance within the European Union. (5) The Commissions representative in the expert group should be entitled to invite experts or observers with experience in a specific field to participate in the groups work. (6) Rules on disclosure of information by members of the expert group should be provided for, without prejudice to the Commissions rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (3). (7) Personal data relating to members of the expert group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (4), HAS ADOPTED THIS DECISION: Article 1 The group of experts for technical advice on the School Fruit Scheme The group of experts for technical advice on the School Fruit Scheme, hereinafter referred to as the expert group, is hereby set up. Article 2 Tasks The expert groups task shall be to assist the Commission: (a) with the implementation, monitoring and evaluation of the School Fruit Scheme established by Regulation (EC) No 1234/2007, hereinafter referred to as School Fruit Scheme, by providing it with expert advice; (b) with the elaboration of the report referred to in Article 184(5) of Regulation (EC) No 1234/2007. Article 3 Consultation 1. The Commission may consult the expert group on any matter relating to the application of the School Fruit Scheme. 2. The Chairperson of the expert group may advise the Commission that it is desirable to consult it on a specific question. Article 4 Membership  Appointment 1. The expert group shall be composed of ten members. Its composition shall reflect an adequate geographical balance within the European Union. 2. The members of the expert group shall be appointed by the Commission from specialists: (a) with expertise in nutrition, epidemiology, public health and health promotion, behavioural and social sciences, evaluation; (b) with a suitable background to advise the Commission on the implementation, monitoring and evaluation of the School Fruit Scheme; and (c) who have responded to a public call for applications. 3. The Commission may also establish a list of candidates that could not be appointed as permanent members of the expert group, although they were considered suitable for a position in the expert group in the course of the selection procedure. This list may be used for the appointment of alternate members of the expert group. 4. The members of the expert group shall be appointed in a personal capacity and shall advise the Commission independently of any outside influence. 5. Members of the expert group shall be appointed for a three-year renewable term of office and may not serve for more than three consecutive terms. They shall remain in office until such time as they are replaced in accordance with paragraph 6 or their term of office ends. 6. Members who are no longer capable of contributing effectively to the expert groups deliberations, who resign or who do not comply with the conditions set out in paragraph 4 of this Article, or Article 339 of the Treaty on the Functioning of the European Union, may be replaced for the remainder of their term of office. 7. Members shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. They shall also declare before each meeting any specific interest which may be considered as prejudicial to their independence in relation to the items on the agenda. 8. The names of members and those included in the list referred to in paragraph 3 shall be published on the Internet site of the Directorate-General for Agriculture and Rural Development and in the Register of Expert Groups. These names shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 5 Operation 1. The expert group shall elect a chairperson and two vice-chairpersons from its members by simple majority vote. 2. A Commission representative may attend the meetings of the expert group. He may invite experts or observers with specific expertise on a subject on the agenda of the expert group to participate in the work of the expert group. 3. Information obtained by participating in the deliberations of the expert group shall not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 4. The expert group shall normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Other Commission officials with an interest in the proceedings may attend meetings of the expert group. 5. The expert group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission (5) by simple majority vote. 6. The Commission may publish on the Internet, in the original language of the document concerned, the agenda, the minutes, any summary, conclusion, or partial conclusion or working document of the expert group. Article 6 Meeting expenses 1. The Commission shall reimburse travel and, where appropriate, subsistence expenses for members and experts in connection with the expert groups activities in accordance with the Commissions applicable rules on the compensation of external experts. 2. The members, experts and observers shall not be remunerated for the services they render. 3. Meeting expenses shall be reimbursed within the limits of the annual budget allocated by the responsible Commission services. Article 7 Entry into force The Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 18 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 5, 9.1.2009, p. 1. (3) OJ L 317, 3.12.2001, p. 1. (4) OJ L 8, 12.1.2001, p. 1. (5) Annex III to document SEC(2005) 1004 of 27.7.2005.